Citation Nr: 1526483	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  11-31 913	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to November 1992, and from May 1995 to November 1995.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction rests with the VA RO in 
San Diego, California, from which the appeal was certified.

The Veteran was scheduled for a videoconference hearing in June 2015, but did not report for the proceeding.  Neither the Veteran nor his representative has requested that the hearing be rescheduled or provided good cause.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has an acquired psychiatric disorder, specifically PTSD, as a result of active duty service.  The record does not show that a VA examination was performed specifically in connection with the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Generally, a VA medical examination is required for a service connection claim only when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the Veteran's VA treatment records demonstrate that his treating clinicians suspected that he was suffering from PTSD and that preliminary screening tests were positive for signs of PTSD.  Additionally, while service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disorder, the Veteran has asserted that he was began experiencing symptoms during his second period of active duty service.  The Veteran's military personnel records confirm that he was discharged from his second period of active duty service due to what was classified as a personality disorder.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran has a current acquired psychiatric disorder related to active duty.  McLendon, 20 Vet. App. 79.

With respect to the examination, the Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2012 and, therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric condition must also be considered using the DSM-IV criteria.

Additionally, the Veteran reported that he attended PTSD group therapy sessions with a VA clinician, Dr. Anderson, in St. Louis, Missouri.  However, no records of such sessions are of record.  As such, upon remand the RO should obtain any records of PTSD group therapy sessions attended by the Veteran.  

Furthermore, the Veteran indicated in a July 2010 written statement that two private clinicians had diagnosed PTSD.  As such, with the Veteran's assistance, the RO should attempt to obtain any such diagnoses and records from any identified private clinicians.
Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  With the Veteran's assistance, identify the range of dates in which the Veteran attended VA PTSD group therapy in St. Louis, Missouri.  Obtain and associate with the record all VA treatment records for the Veteran from this time period.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record treatment records from any private clinicians identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  The RO must make 2 attempts to obtain the private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Obtain and associate with the record VA treatment records for the Veteran dated from September 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

4.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any acquired psychiatric disorder, to include PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment and personnel records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide all diagnoses and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  In this respect, the examiner should comment on all diagnoses of record during the pendency of the appeal, and any other psychiatric diagnosis present or noted in the claims file.  The VA examiner must consider whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder, including PTSD, under either DSM-IV or DSM-5.  

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Then, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, issue the Veteran and his representative a Supplemental Statement of the Case, and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


